DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachida et al. (US 2016/0216521) in view of Kubota (US 2011/0261039).
Regarding claim 1:
Yachida discloses:
A head-up display device for displaying a first virtual image associated with an actual scene outside a vehicle and a second display light of a second virtual image not associated with the actual scene (paragraph 23, shown in, e.g., Fig. 2) by irradiating a windshield of the vehicle with first display 
Yachida does not disclose:
“the head-up display device comprising: 
“a control unit configured to set a luminance of the first virtual image higher than a luminance of the second virtual image by a luminance difference, and set the luminance difference to increase as a light control value determined based on an intensity of external light increases.”
Kubota discloses:
the head-up display device comprising: 
a control unit configured to set a luminance of the first virtual image higher than a luminance of (an indicator) by a luminance difference, and set the luminance difference to increase as a light control value determined based on an intensity of external light increases (paragraph 8, with the details as described later in, e.g., paragraph 40).
In other words, Kuboto discloses a very similar control method, but in Kubota the first indicator is a meter instead of a second virtual image.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include in Yachida a control unit configured to set a luminance of the first virtual image higher than a luminance of the second virtual image by a luminance difference, and set the luminance difference to increase as a light control value determined based on an intensity of external light increases, as suggested by Kubota.
The rationale is as follows:
Yachida and Kubota are both directed to the same field of art.
Kubota discloses a very similar situation but with a meter and a virtual image. In Yachida the functions associated with Kubota’s meter are instead present in the second virtual image. Therefore it 
Regarding claim 2:
Yachida in view of Kubota does not disclose:
“wherein, when the light control value is equal to or less than a set value, the control unit sets the luminance difference to zero to set the luminance of the first virtual image and the luminance of the second virtual image to be identical to each other”
But this would nonetheless have been obvious given the two references.
The rationale is as follows:
Kubota does not discuss the luminance difference in this way because in Kubota there are two different kinds of displays. So it doesn’t really make sense to talk about them as having an “identical” luminance.
But in Kubota the HUD is by default set to the same sort of level as the meter: e.g., as per paragraph 38. The HUD luminance is set according to the meter luminance, but then goes up if the outside sensor goes up (paragraph 39).
Since in Yachida both of these displays are virtual images from the same source, it then makes sense that at this default level they would have the same luminance, a luminance difference of zero.
Regarding claim 3:
Yachida in view of Kubota discloses:
wherein the control unit performs: a light control value determination, process for determining the light control value based on the intensity of the external light detected by an external light detector; and a luminance determination process for determining the luminance of the second virtual image based on the determined light control value, and determining the luminance of the first virtual image by 
Regarding claim 4:
Yachida in view of Kubota discloses: 
An onboard display system comprising: the head-up display device according to claim 1; and a display device configured to emit light at a set light emission luminance, wherein the display device changes the light emission luminance according to a change in the luminance of the second virtual image (as already discussed).
Regarding claim 5:
Yachida in view of Kubota discloses: 
wherein the control unit performs: a light control value determination process for determining the light control value based on the intensity of the external light detected by an external light detector (Kubota paragraphs 38-40); and a luminance determination process for determining the luminance of the second virtual image based on the determined light control value, and determining the luminance of the first virtual image by adding the luminance difference to the determined luminance of the second virtual image (Kubota paragraphs 38-40).
	Regarding claims 6-10:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 24 January 2021 have been fully considered but they are not persuasive.
Applicant’s argument (really starting on page 7) is essentially that Yachida and Kubota can’t be combined in this way because Kubota is a physical meter and Yachida is a virtual image projected on the screen. This set of arguments is essentially first that they are so different that they can’t be combined. But the meter of Kubota and the second virtual image of Yachida are very similar. They display the same kind of information: Yachida’s second image is essentially a meter. As seen in, e.g., Yachida Fig. 2, the image E2 is very close to the steering wheel and other controls, almost as though it were a meter instead of a virtual image.
Applicant’s next argument (middle of page 7) is that even if combined it wouldn’t result in the claimed combination: that instead the combination would have resulted in setting the virtual image V1 of Yachida higher than the instrument panel, not higher than the second virtual image.
But this doesn’t make any sense. If Yachida’s second image is the same sort of display as Kubota’s meter, setting the light level of the second image the same as Kubota’s meter follows directly from the teaching of the references.
Applicant next (starting on page 8) discusses the new claims. These arguments are essentially similar to the earlier ones: that Kubota discloses the light difference between a virtual image and a meter, not two virtual images. Well, if Kubota did discuss the difference between two virtual images this would have been a 102 rejection. The question is what one of ordinary skill in the art would have learned from Kubota’s teaching. It seems reasonable to think one of ordinary skill would say “this meter of Kubota is very like the second virtual image of Yachida – would it make sense to adjust the second virtual image like Kubota’s meter?” 
The bottom line is that the first and second virtual images of Yachida and the virtual image and meter of Kobuta are very similar. Yachida discloses that the system projects first virtual image to “a remote display area” and the second to “a vicinity display area” (paragraph 23). Yachida adjusts the brightness of each of the two virtual images separately (e.g., paragraph 39), just in a slightly different way that Kubota.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694